NO. 07-12-0286-CV
                                IN THE COURT OF APPEALS
                        FOR THE SEVENTH DISTRICT OF TEXAS
                                          AT AMARILLO
                                             PANEL E
                                     JULY 23, 2012
                             ____________________________
                                      RANDY JENNINGS,
                                                              Appellant

                                                 V.

                                 WELLS FARGO BANK, N.A.,
                                                         Appellee
                              ___________________________


              FROM THE 353rd DISTRICT COURT OF TRAVIS COUNTY;
                NO. D-1-GN-10-001595; HON. TIM SULAK, PRESIDING
                          __________________________
                                    Order of Dismissal
                               __________________________
Before QUINN, C.J., CAMPBELL, J., and BOYD, S.J.1

      Appellant Randy Jennings filed a notice of appeal on January 30, 2012, but failed

to pay the $175 filing fee required under Texas Rule of Appellate Procedure 5. We

informed appellant, by letter dated July 10, 2012, that the filing fee was outstanding and

that the appeal would be dismissed unless it was paid by July 20, 2012. TEX. R. APP. P.

42.3(c); see Holt v. F.F. Enterprises, 990 S.W.2d 756 (Tex. App.–Amarillo 1998, pet.

ref’d). The fee has not been paid to date. Nor does the record show appellant to be

indigent or having requested leave to proceed as an indigent.

      1
       John T. Boyd, Senior Justice, sitting by assignment.
                                                    
      Because appellant has failed to pay the requisite filing fee as directed by the

court, we dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.3(c).


                                      Per Curiam




                                          2